1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                 ***

6     ROBERT FLUKER,                                        Case No. 3:17-cv-00299-MMD-CBC

7                                         Petitioner,                   ORDER
            v.
8
      ISIDRO BACA, et al.,
9
                                      Respondents.
10

11         Good cause appearing, Respondents’ second unopposed Motion for Enlargement of

12   Time (ECF No. 41) is granted. Respondents have until December 10, 2019, to answer the

13   amended petition for writ of habeas corpus in this case. All other instructions stated in the

14   scheduling order (ECF No. 38) remain in effect.

15         DATED THIS 26th day of November 2019.

16

17                                                     MIRANDA M. DU
                                                       CHIEF UNITED STATES DISTRICT JUDGE
18

19
20

21

22

23

24

25

26

27

28
